USCA11 Case: 20-12760     Date Filed: 07/29/2021   Page: 1 of 16



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 20-12760, 20-14435
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:19-cr-00220-CEM-GJK-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                  versus

JAMES GROOVER,

                                                          Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                               (July 29, 2021)

Before WILSON, MARTIN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12760        Date Filed: 07/29/2021     Page: 2 of 16



       In this consolidated appeal, James Groover challenges the district court’s

imposition of a ban on his unapproved internet and computer usage and special

financial conditions as part of his supervised release after he was convicted of

transporting child pornography. He also challenges the district court’s order

requiring him to pay victim restitution. After careful consideration, we affirm.

                                           I.

       In 2020, Groover pled guilty without a plea agreement to one count of

knowingly transporting child pornography. Groover was arrested after the

government found thousands of images and videos of child pornography on his

electronic devices upon his return from a three-day cruise in the Bahamas. The

majority of the images and videos depicted prepubescent children, including

infants and toddlers, and some showed violent abuse of children. The government

also found a shortcut to a web-based document on Groover’s computer called

“Pedo Play Ground” which purported to teach the reader “how to have sex with

little girls . . . safely.” Groover obtained all these files on the internet, some of it

from the dark web.

       Groover’s presentence investigation report (“PSR”) indicated that he had a

number of previous convictions, including a 2006 conviction in Canada for

possession of child pornography which he also accessed via computer. Groover




                                             2
          USCA11 Case: 20-12760       Date Filed: 07/29/2021    Page: 3 of 16



was sentenced to fourteen days’ imprisonment and three years of probation for that

offense and he violated the conditions of that probation in late 2006.

      Groover’s PSR also indicated that certain special conditions may be

warranted, including financial monitoring and a prohibition on possessing or using

a computer without prior written approval of the probation officer. The probation

office explained that the financial monitoring is meant to “allow more effective

monitoring of the defendant’s conduct and aid in detecting purchases of devices

capable of connecting to the internet.” In other words, the financial monitoring is

designed to help enforce the computer use restriction. Finally, the PSR pointed out

that victim restitution would be mandatory in this case and that the creation of the

material that Groover possessed “undoubtedly inflicted harm [on] the children who

endured the sexual assaults depicted in the images and videos.”

      At the sentencing hearing, Groover claimed that he had accidentally

accessed child pornography on the dark web while doing biblical research as part

of his studies for his doctorate in theology. The district court did not find this

statement credible. The district court pointed out that Groover had previously been

convicted of possessing child pornography, and that the enormous volume and

particularly disturbing nature of the child pornography that formed the basis of his

instant conviction and the fact that he could not go on a three-day cruise without




                                           3
         USCA11 Case: 20-12760        Date Filed: 07/29/2021   Page: 4 of 16



access to this material belied his statement that he had accidentally stumbled upon

the child pornography.

      Groover objected to both the financial monitoring and the computer use

restriction conditions. He argued that using monitoring software on his devices

would be a less restrictive means of ensuring that he did not access child

pornography in the future. He objected to the financial conditions on the grounds

that his offense was not financial in nature.

      At the sentencing hearing, Groover also conceded that he owed restitution to

the abuse victims of whom he possessed images and video recordings. He

objected to the amount of restitution the government proposed and encouraged the

district court to impose an amount in the “hundreds” of dollars rather than the

thousands.

      The district court overruled Groover’s objections and sentenced him to 188

months’ imprisonment to be followed by 10 years’ supervised release, and

included the special computer use restriction and financial conditions.

Specifically, Groover would be subject to two forms of financial monitoring: (1)

prohibiting Groover from opening new lines of credit or taking on debt to make

major purchases without prior approval from probation; and (2) requiring Groover

to provide his probation officer access to any requested financial information. And

he would not be permitted to use or possess any computer or device capable of


                                           4
         USCA11 Case: 20-12760       Date Filed: 07/29/2021     Page: 5 of 16



connecting to the internet without prior written approval of the probation officer.

The district court explained that the financial conditions would help the

government monitor if and when Groover obtained devices that could connect to

the internet. Of course, monitoring software only works to the extent the

government knows about the devices that Groover has and the financial monitoring

ensures Groover cannot obtain such a device without the government’s knowledge.

The district court further explained that the computer use restriction was justified

based on Groover’s prior child pornography conviction and the fact that he

violated the conditions of probation for that offense. The specifics of Groover’s

case, including: the volume and nature of the child pornography he possessed; the

disturbing “Pedo Play Ground” manual which suggested he had intentions beyond

viewing child pornography; the fact that he used the dark web to access child

pornography (which is extremely difficult to monitor); and his disingenuous

statement at his sentencing hearing that he merely stumbled onto the dark web,

also supported a need to strictly limit Groover’s computer access to usage

approved by his probation officer.

      At the sentencing hearing, the district court also stated that the financial

monitoring conditions were “standard language,” and the government said that this

type of monitoring was “typically recommend[ed]” in child pornography cases.




                                          5
            USCA11 Case: 20-12760          Date Filed: 07/29/2021        Page: 6 of 16



The written judgment included the special financial and computer use conditions in

a section separate and apart from the standard conditions.

         Following the sentencing hearing, the district court held a hearing about

restitution. The government presented evidence that they had identified two of the

victims depicted in the materials Groover possessed, Pia and Andy, 1 both of whom

made restitution claims. Pia was four years old at the time that she was abused and

photographed. Still a minor,2 Pia now suffers from depression, anxiety, stress

disorder, educational difficulties, and suicidal ideation. A psychological

evaluation determined that the lifetime costs of her care and treatment are between

$286,000 and $323,000. The abuse depicted in the eight images Groover had of

Pia was extreme, but because Groover did not produce or distribute the images, the

government proposed that a restitution order of $5,000 was appropriate.

         Andy was sexually abused for several years starting from the time he was six

years old. Andy now suffers from depression, anxiety, difficulties in school, and

substance abuse. The costs of his continued treatment are estimated at $267,038

and his lost future income at $1,854,925. The videos of Andy’s prolonged abuse

are some of the most widely distributed pieces of child pornography on the




1
    ‘Pia’ and ‘Andy’ are pseudonyms.
2
 Because she is still a minor, Pia’s future lost income could not be quantified at the time she
made the restitution claim.
                                                 6
         USCA11 Case: 20-12760       Date Filed: 07/29/2021   Page: 7 of 16



internet. Groover transported two images of Andy which again depicted extreme

sexual abuse of a young child. However, again in recognition of the fact that

Groover neither produced nor distributed the images, the government requested

only the mandatory minimum $3,000 restitution award.

      Groover argued that the requested restitution was too high in light of the

limited role he played in Andy and Pia’s losses. Groover offered evidence

showing that of the images and videos of Pia and Andy he possessed, only one

video of Andy had been opened for a “maximum of 26 seconds,” and no evidence

that any of the other materials depicting these two victims had been opened. He

also suggested that the government failed to prove the identity of the victims, but

did not lodge an objection on that ground nor did he identify any discovery he did

not receive.

      Pursuant to 18 U.S.C. § 2259, the district court ordered Groover to pay

$5,000 in restitution to Pia and $3,000 to Andy. The district court explained that,

as to Pia, the restitution order was justified by the number of images Groover

possessed of her and the “compounding effect” his possession had on the harm she

suffered. As to Andy, the district court stated that because the images of his abuse

are so widespread, Groover’s role in causing the harm he suffered was reduced,

which explained the lower restitution order.




                                          7
          USCA11 Case: 20-12760        Date Filed: 07/29/2021   Page: 8 of 16



      Groover timely appealed both the supervised release sentence and the

restitution order. This Court consolidated Groover’s appeals of his sentence and

the restitution order. On appeal, Groover raises two challenges to the conditions of

his supervised release and two challenges to the restitution order. We begin with

the challenges to the conditions of his supervised release before addressing the

challenges to his restitution order.

                                          II.

      Groover first argues that the district court erred by imposing a special

condition prohibiting him from using or owning a computer without prior written

approval from his probation officer. We review the imposition of a special

condition of supervised release for an abuse of discretion. United States v. Taylor,

338 F.3d 1280, 1283 (11th Cir. 2003) (per curiam). A district court abuses its

discretion when it applies an incorrect legal standard, follows improper procedures

in making the determination, or makes findings of fact that are clearly erroneous.

United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015). A finding is clearly

erroneous when we are “left with a definite and firm conviction that a mistake has

been committed.” United States v. Almedina, 686 F.3d 1312, 1315 (11th Cir.

2012) (quotation marks omitted). Generally, we do not consider evidence not in

the record. United States v. Trader, 981 F.3d 961, 969 (11th Cir. 2020).




                                           8
         USCA11 Case: 20-12760        Date Filed: 07/29/2021    Page: 9 of 16



      When imposing a special condition, the district court must consider whether

it: “(1) is reasonably related to the [18 U.S.C.] § 3553(a) factors; (2) involves no

greater deprivation of liberty than is reasonably necessary to serve the purposes of

punishment specified in § 3553(a)(2); and (3) is consistent with any pertinent

policy statements issued by the Sentencing Commission.” United States v.

Carpenter, 803 F.3d 1224, 1238 (11th Cir. 2015) (quotation marks omitted and

alteration adopted). The § 3553(a) factors include the nature and circumstances of

the offense, the history and characteristics of the defendant, the need for the

sentence imposed to afford adequate deterrence to criminal conduct, and the need

to protect the public from further crimes of the defendant. 18 U.S.C. § 3553(a)(1),

(a)(2)(B)–(C). The United States Sentencing Guidelines recommend a computer

use restriction for defendants who commit sex offenses by using a computer.

USSG § 5D1.3(d)(7)(B); id. § 5D1.2 cmt. n.1(A)(ii) (defining sex offense).

      This Court has “uniformly upheld conditions prohibiting defendants

convicted of sex offenses from accessing a computer or the Internet for the

duration of their supervised release.” Carpenter, 803 F.3d at 1239. We clarified

that such a restriction is not overly broad when the defendant is permitted to use

the internet for valid purposes after obtaining prior approval from his probation

officer. United States v. Zinn, 321 F.3d 1084, 1093 (11th Cir. 2003). And we

have noted that this special restriction is “undeniably related” to the § 3553(a)


                                           9
         USCA11 Case: 20-12760       Date Filed: 07/29/2021    Page: 10 of 16



factors where the defendant “use[s] the internet as [a] tool” in the underlying

offense. Taylor, 338 F.3d at 1285.

      Groover relies primarily on two sources to overcome the weight of this

Court’s precedent approving computer use restrictions for sex offenders. First, he

cites statistics demonstrating the ubiquity of the internet in modern life. Second,

he cites out-of-circuit precedent that determined that highly restrictive computer

and internet use restrictions are impermissible. Groover argues that this Court’s

precedent is simply outdated given the increasingly important role that the internet

plays in society. He says the Supreme Court recognized this in Packingham v.

North Carolina, 582 U.S. __, 137 S. Ct. 1730, 1737 (2017) (noting that social

media websites are for many “the principal sources for knowing current events,

checking ads for employment, speaking and listening in the modern public square,

and otherwise exploring the vast realms of human thought and knowledge”).

      There are a few problems with Groover’s arguments. First, the statistics

about internet usage that he cites are not in the record below and so we cannot

properly consider them. See Trader, 981 F.3d at 969. But even if we were to take

up Groover’s invitation to judicially notice “the indisputable fact that society’s

reliance on the internet and smart phones has increased over the last two decades,”

that would not support a determination that the district court abused its discretion.

Statistics alone do not displace binding precedent and we cannot say the district


                                          10
         USCA11 Case: 20-12760        Date Filed: 07/29/2021    Page: 11 of 16



court applied an incorrect legal standard when it relied on binding caselaw

upholding similar computer use restrictions. Khan, 794 F.3d at 1293.

      Nor did the district court abuse its discretion in determining that the

computer use restriction was not a greater deprivation of liberty than was necessary

in this case. Groover is not completely banned from using the internet; he may still

access it with prior approval from his probation officer. And the restriction is

reasonably related to the § 3553(a) factors. First, Groover admitted to accessing

child pornography via the dark web which is notoriously difficult to monitor.

Groover also had a previous conviction for possessing child pornography and the

circumstances of the present case indicated he could not go three days without

having access to child pornography. These facts go to his criminal history, his

characteristics, the nature of the offense, and the need to protect the public, all

relevant § 3553(a) factors. 18 U.S.C. § 3553(a)(1), (a)(2)(C).

      Groover also challenges the special financial conditions that the district

court imposed. He makes two arguments about these conditions. First, he says the

district court erroneously treated them as standard, not special, conditions and

therefore failed to conduct the required analysis. Second, on the merits, he says the

financial conditions are overly restrictive and not related to his offense.

      When a defendant raises a challenge to a special condition of supervised

release for the first time on appeal, we review that challenge for plain error only.


                                           11
          USCA11 Case: 20-12760          Date Filed: 07/29/2021       Page: 12 of 16



Carpenter, 803 F.3d at 1237. While Groover did raise objections to the financial

conditions before the district court, he did not do so on the grounds that it

erroneously treated these conditions as standard. We therefore review this

argument for plain error. Under plain error review, the defendant must show that:

(1) an error occurred, (2) that was plain, and (3) that affected his substantial rights.

United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir. 2005).

       Even assuming that the district court did erroneously view the financial

conditions as standard, 3 Groover cannot show that any error affected his substantial

rights because the district court conducted the required analysis for special

conditions. See Carpenter, 803 F.3d at 1238. The district court devoted significant

time to explaining that the special financial conditions were appropriate in this

specific case as a necessary measure to ensure compliance with the computer

restriction.

       For the same reasons, the district court did not abuse its discretion in

imposing the special financial conditions. The financial conditions are related to

the § 3553(a) factors because both Groover’s child pornography convictions

involved use of a computer, and the financial conditions ensure compliance with

the use of a computer restriction. See id. at 1238; 18 U.S.C. § 3553(a)(1),


3
  And even that proposition is questionable, as the district court referred to the financial
conditions as special conditions when it orally imposed Groover’s sentence and in the written
judgment.
                                               12
         USCA11 Case: 20-12760        Date Filed: 07/29/2021    Page: 13 of 16



(a)(2)(B)–(C). Further, the Sentencing Guidelines recommend both of the

financial conditions imposed in this case when a defendant is ordered to pay

restitution. USSG § 5D1.3(d)(2), (d)(3). And while the district court had not yet

imposed an order of restitution when it imposed these financial conditions,

restitution is mandatory in child pornography cases. See 18 U.S.C. § 2259(a).

And, for the reasons explained below, we affirm the district court’s restitution

order. The district court therefore did not abuse its discretion when it imposed the

special financial conditions.

                                          III.

      Groover raises two challenges to the district court’s restitution order. First,

he says the district court violated his Fifth and Sixth Amendment rights when it

found facts related to the identities of the victims, their losses, and the portion of

their losses that Groover proximately caused. Again here, and as an initial matter,

Groover did not raise this argument before the district court and therefore contends

that plain error review applies. “[T]here can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” United

States v. Chau, 426 F.3d 1318, 1322 (11th Cir. 2005) (per curiam) (quotation

marks omitted).

      In Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), the

Supreme Court determined that, “[o]ther than the fact of a prior conviction, any


                                           13
            USCA11 Case: 20-12760       Date Filed: 07/29/2021   Page: 14 of 16



fact that increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable doubt.” Id.

at 490, 120 S. Ct. at 2362–63. Groover argues that because the facts related to the

identity of Pia and Andy, the harm they experienced, and what amount of that

harm Groover’s actions proximately caused raised his statutory maximum penalty

by requiring him to pay restitution at all, those facts should have been submitted to

a jury.

          Additionally, Groover argues that the $3,000 statutory mandatory-minimum

restitution order is unconstitutional. He says that under Alleyne v. United States,

570 U.S. 99, 133 S. Ct. 2151 (2013), which requires that “any fact that increases

the mandatory minimum . . . must be submitted to the jury,” id. at 103, 133 S. Ct.

at 2155, any fact that subjected him to the mandatory minimum $3,000 restitution

order must have been submitted to a jury and proved beyond a reasonable doubt.

          The problem for Groover is that he is not entitled to review of his Alleyne

and Apprendi arguments, because he invited any error the district court committed

in ordering restitution. The invited error doctrine precludes review of any error

that the defendant encouraged the district court to make. Carpenter, 803 F.3d at

1236. We have held that where a defendant “expressly acknowledge[s]” that the

district court could impose a particular form of punishment, the invited error

doctrine precludes review of the defendant’s challenge to the district court’s


                                            14
         USCA11 Case: 20-12760       Date Filed: 07/29/2021    Page: 15 of 16



imposition of that punishment. United States v. Love, 449 F.3d 1154, 1157 (11th

Cir. 2006) (per curiam). Groover twice acknowledged that he owed restitution in

this case. First, at his sentencing hearing, he waived his personal appearance at the

restitution hearing and explicitly stated that he “agrees that he owes restitution.”

And at the restitution hearing, he asked the district court to impose a restitution

order, just that it be “in the hundreds, not the thousands” of dollars, on the ground

that the number of images he possessed of Pia and Andy and the documented time

viewing the images show lowered culpability. Because Groover never raised an

Apprendi or Alleyne challenge but instead agreed to pay restitution, we cannot

review his challenge to the restitution order on this basis. See id.

      Finally, Groover argues that the district court erred when it failed to

disaggregate the losses that he personally caused the victims from the losses

caused by the initial abuse they suffered. Groover concedes that plain error review

applies to this argument because he did not raise it below. He also concedes that

this Court’s precedent forecloses his argument, as we explicitly rejected a

disaggregation requirement in United States v. Rothenberg, 923 F.3d 1309, 1333

(11th Cir. 2019) (“[W]e conclude that a district court is not required to determine,

calculate, or disaggregate the specific amount of loss caused by the original abuser-

creator or distributor of child pornography before it can decide the amount of the

victim’s losses caused by the later defendant who possesses and views the


                                          15
         USCA11 Case: 20-12760      Date Filed: 07/29/2021   Page: 16 of 16



images.”). Groover says he can prevail even on plain error review because the

circuit split that exists over this issue has widened since we decided Rothenberg.

But to establish plain error, Groover would have to point to binding precedent from

this Court or the Supreme Court resolving the issue in his favor. Chau, 426 F.3d at

1322. Not only has Groover failed to do so, but there is precedent directly on point

that contradicts his position. See Rothenberg, 923 F.3d at 1333. Therefore, we

find no plain error here.

      AFFIRMED.




                                         16